Citation Nr: 0834809	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In June 2006, the veteran testified at a video 
hearing before the undersigned.  In August 2006, the appeal 
was remanded for additional development.  The matter is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  A July 1997 rating decision granted service connection 
for PTSD effective from December 30, 1996, and that decision 
is final.

2.  Communications received from the veteran within one year 
of the July 1997 rating decision that could have been 
accepted as a notice of disagreement were specifically 
withdrawn by the veteran.

3.  In December 2004, the veteran filed the current claim for 
an earlier effective date for the grant of service connection 
for PTSD.

4.  The veteran has not alleged clear and unmistakable error 
(CUE) in the July 1997 rating decision.  

5.  The veteran's free-standing claim for an earlier 
effective date for the grant of entitlement to service 
connection for PTSD is barred as a matter of law.




CONCLUSION OF LAW

The claim for an effective date earlier than December 30, 
1996, for the grant of entitlement to service connection for 
PTSD lacks legal merit.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 
20.201, 20.202, 20.302, 20.1100, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), prescribes VA 
duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

For reasons that will be explained in more detail below, the 
current claim must be denied as a matter of law due to the 
finality of the July 1997 rating decision which granted 
entitlement to service connection for PTSD effective from 
December 30, 1996.  As such, the VCAA is not applicable.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  The Board acknowledges 
that it remanded this case in August 2006 in an effort to 
ensure that the veteran was properly advised and assisted in 
substantiating his claim.  Seven days after that remand, 
however, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in Rudd, supra., which 
held that free-standing claims for earlier effective dates 
have no legal merit.  The veteran is not prejudiced by the 
remand and further development of the claim nor is he 
prejudiced by the Board deciding the claim at this time as a 
matter of law as there is no additional evidence that could 
be sought to substantiate a claim that is based upon evidence 
of record when the current claim was filed in 2004.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that VA has no duty to request records that 
may be on file with the Social Security Administration in 
connection with the veteran's February 1997 disability award 
because the appeal is being denied as a matter of law.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  Therefore, further discussion of the VCAA is not 
warranted and the Board will now address the claim on the 
merits.

The veteran contends that he is entitled to an effective date 
for the grant of service connection for PTSD dating back to 
his October 1970 separation from military service because he 
suffered in service from the same adverse psychiatric 
symptoms which would later be considered in the diagnosis of 
PTSD.  He also requested that he be afforded the benefit of 
the doubt. 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If an 
application for benefits is received within one year of 
discharge or release from service, the effective date of an 
award of disability compensation shall be the day following 
the date of discharge or release from service.  See 
38 U.S.C.A. § 5110(b)(1).

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that denial 
to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the veteran does not perfect 
an appeal, however, the rating decision becomes final.  See 
38 C.F.R. §§ 20.302(a), 20.1103.

The veteran did not file a claim for service connection for a 
psychiatric disability within one year of his discharge from 
service.  His first claim for such benefits was submitted to 
VA in December 1996.  In a July 1997 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of December 30, 1996, which is the date the veteran 
submitted his claim for service connection.  Notice of that 
decision was mailed to the veteran that same month.  In 
December 1997 and February 1998, the RO received a number of 
writings from the veteran which could be construed as a 
notice of disagreement as to the effective date and rating 
assigned in the July 1997 rating decision for PTSD.  See 
38 C.F.R. § 20.201.  In the last February 1998 statement from 
the veteran received on February 27, 1998, however, the 
veteran notified VA that he ". . . previously filed a claim 
for retro benefits and a disagreement on the effective date 
of my claim.  I have received information that now tells me 
to withdraw both claims.  Please continue on my increase for 
PTSD only."  

The veteran was next notified of an October 1998 rating 
decision that granted a 100 percent disability rating for 
PTSD effective from October 24, 1997.  In November 1998, he 
advised VA that he "accept[s] [the RO] decision as a grant 
of all benefits sought."  As such, the Board views the 
record as showing that the veteran did not have any 
outstanding claims at that time.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) ("where . . . the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative").  

After a full review of the evidence of record, the Board 
finds that the above statements show that the veteran wished 
to and did, in fact, withdraw any claim for an earlier 
effective date for the grant of service connection for PTSD 
that may have stemmed for the July 1997 grant of service 
connection and assignment of an effective date for the 
payment of benefits.  The communications from the veteran 
clearly show that he was satisfied with the grant of service 
connection and subsequent grant of a 100 percent rating and 
that he did not dispute the assignment of the December 1996 
effective date.  As such, the July 1997 rating decision which 
granted service connection for PTSD effective December 30, 
1996, became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In December 2004, over six years after the July 1997 rating 
decision became final, the veteran filed the current claim 
for an earlier effective date for the grant of service 
connection for PTSD.  As noted above, the Court found in Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) that free-standing 
claims for earlier effective dates have no legal merit.  
Therefore, the finality of the July 1997 rating decision bars 
the veteran's current claim for an earlier effective date.  
As set forth in Rudd, the only avenue for revision of that 
decision is a claim that clear and unmistakable error was 
committed in the RO decision at issue.  That has not been 
pled.  In fact, the Board pointed out in its August 2006 
remand that although the veteran used he words "clear and 
unmistakable error," he had not made a specific claim for 
revision of the July 1997 rating decision based on CUE.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd 
sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(holding that claims of CUE must be pled with specificity).  
Accordingly, the veteran's challenge to the effective date 
assigned for the grant of service connection for PTSD is 
barred and is denied as a matter of law.


ORDER

An effective date prior to December 30, 1996, for the grant 
of service connection for post-traumatic stress disorder is 
denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


